 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made and entered into
as of March 20, 2017, between TheMaven, Inc., a Delaware corporation (the
“Company”) and Marty Heimbigner, an individual (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer commencing after the filing of the Annual Report on Form 10K, for the
fiscal year dated December 31, 2017, and the Executive desires to accept this
offer of employment, effective as of the Effective Date.

 

WHEREAS, the Company and the Executive have determined that the terms and
conditions of this Agreement are reasonable and in their mutual best interests
and accordingly desire to enter into this Agreement in order to provide for the
terms and conditions upon which the Executive shall be employed by the Company.

 

NOW THEREFORE, in consideration of the foregoing and the respective covenants,
agreements and representations and warranties set forth herein, the parties to
this Agreement, intending to be legally bound, agree as follows:

 

ARTICLE 1.
TERMS OF EMPLOYMENT

 

1.1 Employment and Acceptance.

 

(a)       Employment and Acceptance. On and subject to the terms and conditions
of this Agreement, the Company shall employ the Executive and the Executive
hereby accepts such employment.

 

(b)       Responsibilities and Duties. The Executive shall serve as the Chief
Financial Officer of the Company commencing after the filing of the Annual
Report on Form 10K, for the fiscal year dated December 31, 2017 and the Form S-1
registration statement that includes the financial statements for the year ended
December 31, 2016, prior to that time, the Executive will act as a consultant on
financial matters and accounting issues. The Executive’s duties as Chief
Financial Officer shall consist of such duties and responsibilities as are
determined from time to time by the CEO or the Board pursuant to its authorities
set forth in the by-laws of the Company, including but not limited to, (i)
assisting in the management of the business to achieve the financial and
strategic goals established by the CEO or Board, (ii) development and financial
oversight of budget and financial reporting, (iii) oversight of all accounting
and finance functions including recruitment and oversight of personnel, (iv)
implementation of best practices in all of the Company’s financial programs, (v)
timely calculation and reporting of taxes, (vi) timely reporting to the SEC,
FINRA and any other governmental entities as required by local, county, state
and federal law, (vii) investor relations and communications, (viii) management
of employee payroll, benefits and equity plan and channel partner warrant plan
and (ix) assistance in closing and managing mergers, acquisitions and major
strategic deals. The Executive shall, if requested, also serve as a member of
the Board or as an officer or director of any subsidiary or affiliate of the
Company for no additional compensation.

 

(c)       Reporting. The Executive shall report directly to the Company’s Chief
Executive Officer, unless otherwise directed by the Board.

 

(d)       Performance of Duties / Travel. With respect to Executive’s duties
hereunder, at all times, the Executive shall be subject to the instructions,
control, and direction of the CEO, unless otherwise directed by the Board, and
act in accordance with the Company’s Certificate of Incorporation, Bylaws and
other governing policies, rules and regulations, except to the extent that the
Executive is aware that such documents conflict with applicable law. The
Executive shall devote Executive’s business time, attention

 

 

 

 

and ability to serving the Company on an exclusive and full-time basis as
aforesaid and as the CEO and Board may reasonably require, except during the
first 90 days of employment during which the Executive will devote approximately
half of his business time to the requirements of the Company. The Executive
shall also travel as required by Executive’s duties hereunder and shall comply
with the Company’s then-current travel policies as approved by the Board.

 

(e) Indemnification / Insurance. During the term of employment of Executive,
Executive will be covered by all applicable Directors and Officers insurance and
indemnification provided by the Company’s insurance policies, the Company’s
By-Laws and by state law in connection with Executive’s duties as an officer and
potentially as director hereunder.

 

1.2 Compensation and Benefits.

 

(a)       Annual Salary. The Executive shall receive an annual salary of
$220,000 (the “Annual Salary. Salary shall be payable on a semi-monthly basis or
such other payment schedule as used by the Company for its senior level
Executives from time to time, less such deductions as shall be required to be
withheld by applicable law and regulation and consistent with the Company’s
practices. The Annual Salary payable to the Executive will be reviewed annually
by the CEO and subject to approval by the Board.

 

(b)       Equity Incentive Compensation. In connection with your employment and
subject to approval by the Board of Directors, you will be awarded a grant of
300,000 options under the Company’s equity incentive plan (the “Executive
Plan”). The options will have an exercise price of the closing price on the day
immediately prior to Executive’s first day of employment, shall vest over a
36-month period with a one-year cliff, except that the one-year cliff shall not
apply, if the Executive’s employment with the Company is terminated during the
first year by the Company without Cause as defined in section 2.3 of the 2016
Stock Option Plan. Pursuant to the 2016 Stock Option Plan, your stock in the
Company may be subject to other restrictions set forth in the 2016 Stock Option
Plan.

 

(c)       Expenses. The Executive shall be reimbursed for all ordinary and
necessary out-of-pocket business expenses reasonably and actually incurred or
paid by the Executive in the performance of the Executive’s duties in accordance
with the Company’s policies upon presentation of such expense statements or
vouchers or such other supporting information as the Company may reasonably
require.

 

(d)       Benefits. The Executive shall be entitled to fully participate in all
benefit plans that are in place and available to senior level Executives of the
Company from time to time, including, without limitation, medical, dental,
vision and life insurance (if offered), in each case subject to the general
eligibility, participation and other provisions set forth in such plans.

 

(e)       Paid Time Off. During the Term, the Executive shall be entitled to
Paid Time Off (PTO) based on the company’s policy for all new hires, so long as
such time off does not interfere with Executive’s ability to properly perform
Executive’s duties as Chief Financial Officer of the Company. Executive will
start accruing 120 hours of PTO each year per the Company’s PTO policy. The
total PTO will be prorated for the first year.

 

(f)       Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation. or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation, or stock exchange listing requirement.

 



 

 

 

1.3 Termination of Employment.

 

The employment term and the Executive’s employment hereunder may be terminated
by either the Company or the Executive at any time and for any reason; provided
that, unless otherwise provided herein, either party shall be required to give
the other party at least 30 days advance written notice of any termination of
the Executive’s employment. Notwithstanding the foregoing sentence, no advance
notice will be required if the Executive’s employment is terminated for Cause or
for a material breach of this Agreement. Upon termination of the Executive’s
employment during the Employment Term, the Executive shall be entitled to the
compensation and benefits described in this Agreement and shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates.

 

1.4 Restrictive Covenants.

 

(a)       Non-competition / Non-solicitation. The Executive recognizes and
acknowledges that Executive’s services to the Company are of a special, unique
and extraordinary nature that cannot easily be duplicated. Further, the Company
has and will expend substantial resources to promote such Services and develop
the Company’s Proprietary Information. Accordingly, in order to protect the
Company from unfair competition and to protect the Company’s Proprietary
information, the Executive agrees that for one (1) year following the
termination of the employment of Executive, Executive will not engage as an
Executive, consultant, owner or operator for any business, a principal component
of which is the operation and monetization of a business which competes directly
with the Company’s Business, as defined herein, and these named companies: Scout
Media/Scout.com, Rivals.com and 247 Sports. While Executive renders services to
the Company, Executive also agrees that he will not assist any person or
organization in competing with the Company, in preparing to compete with the
Company Business or in hiring away any employee of the Company. Executive also
agrees not to solicit, induce or encourage or attempt to solicit, induce or
encourage, either directly or indirectly, any employee of the Company to leave
the employ of the Company for a period of two (2) years from the date of
Executive’s termination with the Company for any reason.

 

(b)       Confidential Information. The Executive recognizes and acknowledges
that the Proprietary Information is a valuable, special and unique asset of the
Company’s Business. In order to obtain and/or maintain access to the Proprietary
Information, which Executive acknowledges is essential to the performance of
Executive’s duties under this Agreement, the Executive agrees that, except with
respect to those duties assigned to him by the Company, the Executive: (i) shall
hold in confidence all Proprietary Information; (ii) shall not reproduce, use,
distribute, disclose, or otherwise misappropriate any Proprietary Information,
in whole or in part; (iii) shall take no action causing, or fail to take any
action necessary to prevent causing, any Proprietary Information to lose its
character as Proprietary Information, and (iv) shall not make use of any such
Proprietary Information for the Executive’s own purposes or for the benefit of
any person, business or legal entity (except the Company) under any
circumstances; provided that the Executive may disclose such Proprietary
Information to the extent required by law if prior to any such disclosure, (A)
the Executive delivers to the Company written notice of such proposed
disclosure, together with an opinion of counsel regarding the determination that
such disclosure is required by law and (B) the Executive provides an opportunity
to contest such disclosure to the Company. The provisions of this subsection
will apply to Trade Secrets for as long as the applicable information remains a
Trade Secret and to Confidential information,

 

(c)       Ownership of Developments. All Work Product shall belong exclusively
to the Company and shall, to the extent possible, be considered a work made by
the Executive for hire for the Company within the meaning of Title 7 of the
United States Code. To the extent the Work Product may not be considered work
made by the Executive for hire for the Company, the Executive agrees to assign,
and automatically assign at the time of creation of the Work Product, without
any requirement of further consideration, any right, title, or interest the
Executive may have in such Work Product. Upon the request of the Company, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment.

 

 

 

 

(d)       Books and Records. All books, records, and accounts relating in any
manner to the customers or clients of the Company, whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of the Executive’s employment hereunder or on the
Company’s request at any time.

 

(e)       Acknowledgment by the Executive. The Executive acknowledges and
confirms that: (i) the restrictive covenants contained in this Section 1.4 are
reasonably necessary to protect the legitimate business interests of the
Company; (ii) the restrictions contained in this Section 1.4 (including, without
limitation, the length of the term of the provisions of this Section 1.4) are
not overbroad, overlong, or unfair and are not the result of overreaching,
duress, or coercion of any kind; and (iii) the Executive’s entry into this
Agreement and, specifically this Section 1.4, is a material inducement and
required condition to the Company’s entry into this Agreement.

 

(f)       Reformation by Court. In the event that a court of competent
jurisdiction shall determine that any provision of this Section 1.4 is invalid
of more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Section 1.4 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.

 

(g)       Survival. The provisions of this Section 1.4 shall survive the
termination of this Agreement.

 

(h)       Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by the Executive of any of the covenants contained in this
Section l.4 will cause irreparable harm and damage to the Company, the monetary
amount of which may be virtually impossible to ascertain. As a result, the
Executive recognizes and hereby acknowledges that the Company shall be entitled
to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in this
Section 1.4 by the Executive or any of Executive’s Affiliates, associates,
partners or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.

 

1.5 Definitions. The following capitalized terms used herein shall have the
following meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person, directly
or indirectly, controlling, controlled by or under common control with such
Person.

 

“Agreement” shall mean this Agreement, as amended from time to time, “Annual
Salary” shall have the meaning specified in Section 1.2(a). “Board” shall mean
the Board of Directors of the Company.

 

“Code” shall have the meaning of the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

“Company” shall have the meaning specified in the introductory paragraph hereof;
provided that, (i) “Company’ shall include any successor to the Company to the
extent provided under Section 2.6 and (ii) for purposes of Section 1.5, the term
“Company’ also shall include any existing or future subsidiaries of the Company
that are operating during any of the time periods described in Section 1.1(a)
and any other entities that directly or indirectly, through one or more
intermediaries, control, are controlled by or are under common control with the
Company during the periods described in Section 1.1(a).

 



 

 

 

“Company’s Business” shall mean (a) the business of owning and operating a
network of expert-led online interest groups and communities, associated web and
mobile application products enabling access to such network, and monetization of
such business through membership fees, advertising, commerce etc. and (b), if
and to the extent different from, in any material respects, the foregoing, the
then business of the Company.

 

“Confidential Information” shall mean any information belonging to or licensed
to the Company, regardless of form, other than Trade Secrets, which is valuable
to the Company and not generally known to competitors of the Company, including,
without limitation, all online research and marketing data and other analytic
data based upon or derived from such online research and marketing data.

 

“Person” shall mean any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.

 

“Proprietary Information” shall mean the Trade Secrets, the Confidential
Information and all physical embodiments thereof, as they may exist from time to
time.

 

“Trade Secrets” means information belonging to or licensed to the Company,
regardless of form, including, but not limited to, any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, financial, marketing or other business plan, lists of actual
or potential customers or suppliers, or any other information similar to any of
the foregoing, which derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can derive economic value from its disclosure or use.

 

“Work Product” means all copyrights, patents, trade secrets, or other
intellectual property fights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by the
Executive during the course of performing work for the Company or its clients
and relating to the Company’s business.

 

ARTICLE 2.
MISCELLANEOUS PROVISIONS

 

2. Further Assurances. Each of the parties hereto shall execute and cause to be
delivered to the other party hereto such instruments and other documents, and
shall take Such other actions, as Such other party may reasonably request for
the purpose of carrying out or evidencing any of the transactions contemplated
by this Agreement.

 

2.2 Notices. All notices hereunder shall be in writing and shall be sent by (a)
certified or registered mail, return receipt requested, (b) national prepaid
overnight delivery service, (c) facsimile transmission (following with hard
copies to be sent by prepaid overnight delivery Service) or (d) personal
delivery with receipt acknowledged in writing. All notices shall be addressed to
the parties hereto at their respective addresses as set forth below (except that
any party hereto may from time to time upon fifteen days’ written notice change
Executive’s address for that purpose), and shall be effective on the date when
actually received or refused by the party to whom the same is directed (except
to the extent sent by registered or certified mail, in which event such notice
shall be deemed given on the third day after mailing).

 



 

 

 

If to the Company:

 

theMaven Network, Inc., 5048 Roosevelt Way NE, Seattle, WA 98105

 

If to the Executive:

 

Mr. Martin Heimbigner, 6604 110th Avenue NE , Kirkland, WA 98033

 

2.3 Headings. The underlined or boldfaced headings contained in this Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement,

 

2.4 Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement.

 

2.5 Governing Law; Jurisdiction and Venue.

 

(a)       This Agreement shall be construed in accordance with, and governed in
all respects by, the internal laws of the State of Washington (without giving
effect to principles of conflicts of laws), except to the extent preempted by
federal law.

 

(b)       Any legal action or other legal proceeding relating to this Agreement
or the enforcement of any provision of this Agreement shall be brought or
otherwise commenced exclusively in any state or federal court located in King
County, Washington.

 

2.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns (if any). The
Executive shall not assign this Agreement or any of Executive’s rights or
obligations hereunder (by operation of law or otherwise) to any Person without
the consent of the Company.

 

2.7 Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). The parties to this
Agreement agree that, in the event of any breach or threatened breach by any
party to this Agreement of any covenant, obligation or other provision set forth
in this Agreement for the benefit of any other party to this Agreement, such
other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.
The parties to this Agreement further agree that in the event Executive prevails
on any material claim (in a final adjudication) in any legal proceeding brought
against the Company to enforce Executive’s rights under this Agreement, the
Company will reimburse Executive for the reasonable legal fees incurred by
Executive in connection with such proceeding.

 

2.8 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the Waiver of statutory claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 



 

 

 

2.9 Code Section 409A Compliance. To the extent amounts or benefits that become
payable under this Agreement on account of the Executive’s termination of
employment (other than by reason of the Executive’s death) constitute a
distribution under a “nonqualified deferred compensation plan” within the
meaning of Code Section 409A (“Deferred Compensation”), the Executive’s
termination of employment shall be deemed to occur on the date that the
Executive incurs a “separation from Service’ with the Company within the meaning
of Treasury Regulation Section 1.409A-1(h). If at the time of the Executive’s
separation from service, the Executive is a “specified Executive” (within the
meaning of Code Section 409A and Treasury Regulation Section 1.409A-1(i)), the
payment of such Deferred Compensation shall commence on the first business day
of the seventh month following Executive’s separation from Service and the
Company shall then pay the Executive, without interest, all such Deferred
Compensation that would have otherwise been paid under this Agreement during the
first six months following the Executive’s separation from service had the
Executive not been a specified Executive. Thereafter, the Company shall pay
Executive any remaining unpaid Deferred Compensation in accordance with this
Agreement as if there had not been a six-month delay imposed by this paragraph.
If any expense reimbursement by the Executive under this Agreement is determined
to be Deferred Compensation, then the reimbursement shall be made to the
Executive as soon as practicable after submission for the reimbursement, but no
later than December 31 of the year following the year during which such expense
was incurred. Any reimbursement amount provided in one year shall not affect the
amount eligible for reimbursement in another year and the right to such
reimbursement shall not be subject to liquidation or exchange for another
benefit. In addition, if any provision of this Agreement would subject the
Executive to any additional tax or interest under Code Section 409A, then the
Company shall reform such provision; provided that the Company shall (x)
maintain, to the maximum extent practicable, the original intent of the
applicable provision without subjecting the Executive to such additional tax or
interest and (y) not incur any additional compensation expense as a result of
such reformation.

 

2.10 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.

 

2.1. Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, Void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law,

 

2.12 Parties in Interest. Except as provided herein, none of the provisions of
this Agreement are intended to provide any rights or remedies to any Person
other than the parties hereto and their respective successors and assigns (if
any).

 

2.13 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto relating to the Subject matter hereof and Supersedes all prior
agreements, team sheets and understandings among of between the parties relating
to the Subject matter hereof.

 

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT TO FOLLOW]

 

 

 

 

The parties hereto have caused this Agreement to be executed and delivered as of
the date first set forth above.

 

  THE COMPANY:     theMaven, Inc.                           By:       Name:    
  Title:               THE EXECUTIVE:                         Marty Heimbigner  

 

 

 

 